       Case 21-03006-sgj Doc 41 Filed 06/18/21           Entered 06/18/21 15:51:22    Page 1 of 2




The following constitutes the ruling of the court and has the force and effect therein described.




Signed June 17, 2021
______________________________________________________________________



                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION
     In re:                                          §
                                                     §
     HIGHLAND CAPITAL MANAGEMENT,                    §            Chapter 11
     L.P.                                            §
                                                     §            Case No.: 19-34054-sgj11
              Debtor.                                §
                                                     §
     HIGHLAND CAPITAL MANAGEMENT,                    §
     L.P.                                            §
                                                     §
              Plaintiff,                             §
                                                     §
     vs.                                             §            Adv. Pro. No. 21-03006-sgj
                                                     §
     HIGHLAND CAPITAL MANAGEMENT                     §
     SERVICES, INC.,                                 §
                                                     §
              Defendant.                             §

           ORDER GRANTING HIGHLAND CAPITAL MANAGEMENT SERVICES, INC.’S
            MOTION FOR LEAVE TO AMEND ANSWER TO PLAINTIFF’S COMPLAINT


              On this day, the Court considered Defendant Highland Capital Management Services,

     Inc.’s (“Defendant”) Motion for Leave to Amend its Answer to Plaintiff’s Complaint (the




     ORDER GRANTING HCMS’ MOTION FOR LEAVE TO AMEND ANSWER TO PLAINTIFF’S COMPLAINT            PAGE 1
 Case 21-03006-sgj Doc 41 Filed 06/18/21           Entered 06/18/21 15:51:22      Page 2 of 2




“Motion”). Having considered the Motion, the pleadings, and the arguments of counsel, for the

reasons stated on the record, the Court hereby GRANTS the Motion, as set forth below.

       IT IS THEREFORE ORDERED that Defendant may file its First Amended Answer by

11:59 p.m. (prevailing Central Time) on June 11, 2021. It is further

       ORDERED that Defendant’s First Amended Answer shall include, in connection with

Defendant’s condition subsequent defense, the following information: (i) who made the

subsequent agreement(s); (ii) the date of the agreement(s); (iii) what is the agreement; and (iv)

what documents reflect the agreement.


                                   ### END OF ORDER ###




ORDER GRANTING HCMS’ MOTION FOR LEAVE TO AMEND ANSWER TO PLAINTIFF’S COMPLAINT            PAGE 2
